DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Response to Amendment
This action is in response to the amendments filed on 02/26/2021. The amendments filed on 02/26/2021 have been entered. Accordingly Claims 1 and 6-15 are pending. Claim 5 has been canceled. The previous rejections of claims 1 and 6-15 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 02/26/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 8-10 and 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et.al (US 20120165674, June 28, 2012)(hereinafter, “Abe) in view of Zheng (US 20080262814, October 23, 2008) (hereinafter, “Zheng”), Matthews (Matthews R., Cardiology Definitions: Anatomy of the Heart, October 17, 2006.) (hereinafter, “Matthews”), Abe (US 20080304730, December 11, 2008) (hereinafter, “Abe08”), Igawa (Igawa, O. “Practice and Anatomical Knowledge of Alternative Pacing”, Proceedings of 34th Symposium of Saitama Society of Facing and Electrophysiology, 2010.)(hereinafter, “Igawa”) and Bocirnea (U.S. 20110176711, July 21, 2011)(hereinafter, “Bocirnea”)..
Regarding claim 1, Abe teaches: An ultrasound diagnostic apparatus comprising (“FIG. 1 is a diagram for explaining the configuration of the ultrasound diagnosis apparatus…” [0025]): an ultrasonic probe configured to collect reflected wave data in a time series manner from a region including a heart of a subject in motion (“…each of the first volume data group and the second volume data group being obtained from volume data that is generated by three-dimensionally scanning the heart of the subject with an ultrasound wave for a duration of one or more heartbeats.” [0024]; “The ultrasound probe 1 receives a reflected wave from a subject P and converts the reflected wave to an electrical signal.” [0026]; “…the ultrasound probe 1 according to the embodiment is an ultrasound probe that can scan the subject P two-dimensionally as well as can scan the subject P three-dimensionally by sector scanning. Specifically, the ultrasound probe 1 according to the embodiment is an external mechanical scanning probe that scans the subject P three-dimensionally by oscillating the ultrasound transducers at a predetermined angle (swing angle).” [0028]; “...the ultrasound diagnosis apparatus 
 generate time-series volume data from the reflected wave data collected by the ultrasonic probe (“The apparatus main body 10 is an apparatus that generates an ultrasound image on the basis of the reflected waves received by the ultrasound probe 1… an apparatus that can generate a three-dimensional ultrasound image (volume data) based on three-dimensional reflected wave data that is received by the ultrasound probe 1.” [0034]; “…the ultrasound diagnosis apparatus…acquires a first volume data group that includes a region related to the left side of the heart and a second volume data group that includes a region related to the right side of the heart, from the volume data that is generated by three-dimensionally scanning the heart of the subject P with ultrasound waves for a duration of one or more heartbeats.” [0062]); Examiner notes, since the volume data is being acquired for a duration of at least one heartbeat, the claim limitation of “time-series” has been met.
set a region of interest (ROI) in an area corresponding to a right ventricle of the heart included in the volume data (“…the image generating unit 14 generates a plurality of pieces of volume data (the second volume data group) that are captured in a region 2 surrounded by dotted lines in FIG. 2, i.e., the Right Atrium (RA) and the Right Ventricular (RV), in a chronological order for the duration of one or more heartbeats.” [0064]);
set identification information identifying each of a plurality of positions representing a contour of the region in the volume data (“…the system reconstructs three-dimensional boundary surfaces from the traced surfaces of the endocardium and the epicardium, sets a mesh that is made up of a plurality of rectangles on each of the endocardium and the epicardium, and sets the vertexes of the rectangles as the tracking points.[0069]);
calculate at least either of volume information and motion information on the ROI by performing processing including tracking using the volume data (“...the input device 3 according to the embodiment receives, from an operator, designation of a type of cardiac wall motion information that is generated from volume data or designation of an output form of the generated information.” [0032]; “...the image generating unit 14 has a function of generating the volume data. The image generating unit 14 can also generate a composite image in which character information of various parameters, a scale, a body mark, and the like are synthesized to the ultrasound image.” [0045-0046]; “...the motion information generating unit 17a tracks tracking points that are set on myocardial tissue visualized in each volume data, on the basis of a speckle pattern, thereby generating the first motion information and the second motion information.” [0067]);
set positions in the ROI as feature positions among the plurality of positions (“The operator sets a plurality of tracking points for performing tracking, on the endocardium and the epicardium as illustrated in FIG. 3, by referring to the volume data (for example, the MPR images generated by the image generating unit 14) displayed on the monitor.” [0069]. Examiner notes, the plurality of tracking points are positioned on anatomical features representing the heart. See reproduced Figs. 2 and 3 below.) 

    PNG
    media_image1.png
    810
    450
    media_image1.png
    Greyscale

generate a multiplanar reconstruction (MPR) image that passes through at least two feature positions , display the MPR image (“...the image generating unit 14 can generate various images for displaying the volume data on the monitor 2. Specifically, the image generating unit 14 can generate a Multi Planar Reconstructions (MPR) image or a rendering image (a volume rendering image or a surface rendering image) from ultrasound volume data.” [0046]; “As illustrated in FIG. 3, the tracking points on the endocardium and the epicardium are set as pairs. The operator sets a plurality of tracking points on each of the MPR images to three-dimensionally track each of the left side of the heart and the right side of the heart.” [0069]);
and output at least either of the volume information and the motion information that includes the feature positions as boundaries (“...the system reconstructs three-dimensional boundary surfaces from the traced surfaces of the endocardium and the epicardium, sets a mesh that is made up of a plurality of rectangles on each of the endocardium and the epicardium, and sets the vertexes of the rectangles as the tracking points." [0069]; “...the motion information generating unit 17a performs speckle tracking of the tracking points that are set in the volume data of the first frame of the first volume data group, for each volume data contained in the first volume data group, thereby generating the first motion information...Specifically, the motion information generating unit 17a identifies correspondence between each of the tracking points that are set in the volume data of the first frame and a position in the volume data of other frames, through the speckle tracking.” [0070]). 
Abe further teaches set positions at a boundary of the right ventricle (“The operator sets a plurality of tracking points for performing tracking, on the endocardium and the epicardium as illustrated in FIG. 3…” [0069]; “Specifically, when analyzing the interventricular wall motion, the operator sets the tracking points so that…the second motion information corresponds to the wall motion of the "right ventricle". Furthermore, when analyzing the interatrial wall motion, the operator sets the tracking points so that…the second motion information corresponds to the wall motion of the "right atrium". Moreover, when analyzing all of the interventricular wall motion, the interatrial wall motion, and the atrioventricular wall motion, the operator sets the tracking points so that…the second motion information corresponds to the information on the wall motion of both of the "right ventricle" and the "right atrium".” [0073])
Abe does not explicitly teach: set positions in the ROI as feature positions, the feature positions being positions on a three-dimensional ring shaped boundary between an inflow part and an outflow part of the right ventricle, and being at least two positions of a position of an anterior papillary muscle of the right ventricle, a position where a trabecula septomarginalis of the right ventricle shifts to a moderator band and a position of a crista supraventricularis of the right ventricle, adjust from among the positions on which the identification information has been set, a feature position of the feature positions corresponding to at least one of the position of anterior papillary muscle of the right ventricle and the position where the trabecula septomarginalis of the right ventricle shifts to the moderator band, according to an operation performed by an operator; regenerate the MPR image using the adjusted feature position after being adjusted, each time the adjusted feature position has been adjusted and display the regenerated MPR image each time the MPR image has been regenerated. 
Abe08 in the same field of endeavor for ultrasound imaging and processing system for the heart teaches: set identification information identifying each of a plurality of positions representing a contour of the region in the volume data (“...wall motion information is obtained by tracking a 3-dimensional contour of the endocardium and a 3-dimensional contour of the epicardium based on volume data of a 3-dimensional image.” [0102].); 
receive an operation performed by an operator, and adjust, according to the received operation, one of the feature positions to a position on which the identification information has been set (“The contour tracking part 12 performs pattern matching of the volume data acquired in each time phase by the ST method based on the initial contour of the endocardium obtained by the interpolation part 16, thereby obtaining the position of each of the points composing the 3-dimensional contour of the endocardium in each cardiac time phase. Likewise, the contour tracking part 12 obtains the position of each of the points composing the 3-dimensional contour of the epicardium in each cardiac time phase by the ST method. The contour tracking part 12 then tracks the 3-dimensional contour of the endocardium and the 3-dimensional contour of the epicardium.” [0111], [0108]);
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe to adjust from among the positions on which the identification information has been set, a feature position of the feature positions corresponding to the adjusted positions that are displayed as taught in Abe08 to since this makes it possible to “…obtain and display wall motion information in real time…” (Abe08, [0113]]).
Abe08 does not explicitly state: the feature positions being positions on a three-dimensional ring shaped boundary between an inflow part and an outflow part of the right ventricle, and being at least two positions of a position of an anterior papillary muscle of the right ventricle, a position where a trabecula septomarginalis of the right ventricle shifts to a moderator band and a position of a crista supraventricularis of the right ventricle and the adjustment of the feature positions corresponding to at least one of the position of anterior papillary muscle of the right ventricle and the position where the trabecula septomarginalis of the right ventricle shifts to the moderator band. 
Abe08 does not explicitly teach: regenerate the MPR image using the adjusted feature position after being adjusted, each time the adjusted feature position has been adjusted and display the regenerated MPR image each time the MPR image has been regenerated. 
Matthews is a teaching reference for the anatomy of the heart, the same application of Abe, providing information corresponding to the right ventricle. In regards to the anterior papillary muscle and moderator band Matthews teaches: “A rather constant muscle, the moderator band, crosses from the lower ventricular septum to the anterior wall, where it joins the anterior papillary muscle… The right bundle branch, after traveling through the muscular ventricular septum, courses through the moderator muscle to the endocardium of the right ventricle. Functionally, the right ventricle can be partitioned into an inflow tract, an outflow tract, and an apical trabecular component (body). The trabecular muscles in the apex of the right ventricle are much more coarse than those in the left ventricle. The inflow tract, consisting of the tricuspid valve and the trabecular muscles of the anterior and inferior walls…” (Section: Right Ventricle). See reproduced Fig. 6I-1 below.

    PNG
    media_image2.png
    1080
    1169
    media_image2.png
    Greyscale

Igawa a teaching reference on the heart anatomy and function teaches the location of the anterior papillary muscle with respect to the right ventricular anterior wall attachment region of the moderator band. The septal papillary muscle existing in the base of the septomarginal trabecula where tendineaes are extended to septal tricuspid leaflet and partial anterior cusp (pg. 2 of the English translation document provided by Applicant). The right ventricular ring consists of the septomarginal trabecula, the moderator band and the supraventricular crest in the right ventricular lumen which is illustrated in Fig. 4 (pgs. 3-4 of the English translation document provided by Applicant).
Zheng solving the same problem for heart modeling and feature landmark positioning teaches in regards to setting feature positions at a boundary between an inflow part and an outflow part of the right ventricle: “FIG. 6 illustrates the annotation of the aortic valve in a CT volume. FIG. 6 shows three orthogonal views (602, 604, and 606) of a CT volume, as well as an LV mesh 608 embedded in the CT volume data. It is possible to annotate the aortic valve using a user input, such as a mouse. As illustrated in FIG. 7, to annotate the aortic valve, the mouse cursor is moved to point B, and the volume is rotated around point B to determine the aortic valve plane 604. The valve boundary 610 can then be annotated as a sequence of control points.” [0043] ;“Since, a mesh can be consistently sampled for only a few limited shapes, the RV can be split into multiple pieces, each having a simple shape that can be consistently resampled… As illustrated in FIG. 9, the inflow portion of the RV and the RVOT outflow tract diverge at a divergence point 902. The silhouette of the upper portion of the RV is U-shaped, with the inflow and outflow portions as two arms of the `U`. The RV can be split into three portions by a plane 904 passing through the divergence point at the bottom of the `U`. The main body 906 of the RV lies below the cutting plane 904, with the RV inflow tract 908 and the RVOT 910 above the cutting plane 904.” [0045]; “As illustrated in FIG. 11, on the U-plane a separating line can be found, where the RV inflow portion and the RVOT diverge. Contours are annotated for the RV inflow portion and the RVOT.” [0047]; “The shape of the short axis view of the RV main body is a crescent. Two cusp points (shown in FIG. 11) on the intersection are important landmarks, that can be detected reliably using an automatic detection algorithm. These cusps points can be treated specially so that the mesh does not round-off at these locations after imposing smoothing constraints. Accordingly, the cusp points are annotated. FIG. 12 illustrates annotating cusp points on the LV/RV septal wall. The cusp points are annotated starting from the U-plane (FIG. 11), moving down slice by slice until the RV apex is reached.” [0048]; “…the processor 2004 can execute computer program instructions for detecting anatomical landmarks in the heart, annotating volumes, editing or deforming meshes, resampling the meshes, etc. Furthermore, models (meshes) generated by the above described methods can be stored in the memory 2010 and/or storage 2012.”[0057]. Examiner notes, the “boundary” is being considered as a location on the patient anatomy on which the points are being positioned. In Fig. 6 for example the aortic valve boundary 610 is annotated, the positioning of the points on the aortic valve (i.e. boundary) are in a circle (i.e. “ring shaped”) and as such the claim limitations are met.
Zheng further teaches a modeling approach of the whole heart, right and left ventricles, but does not explicitly name the anterior papillary muscle, moderator band, trabecula septomarginalis and crista supraventricularis but does describe annotation contours of the inflow and outflow region of the right ventricle according to some of the specific anatomical features located in the desired region of interest : “… the inflow portion of the RV and the RVOT outflow tract diverge at a divergence point 902. The silhouette of the upper portion of the RV is U-shaped, with the inflow and outflow portions as two arms of the `U`. The RV can be split into three portions by a plane 904 passing through the divergence point at the bottom of the `U`.” [0045]; “…the U-plane is selected to be parallel to the tricuspid valve… The coronary sinus orifice 1010 lies directly above the tricuspid valve. A plane is used to approximate the tricuspid valve, and the boundary 1012 of the tricuspid valve is annotated…As illustrated in FIG. 11, on the U-plane a separating line can be found, where the RV inflow portion and the RVOT diverge. Contours are annotated for the RV inflow portion and the RVOT.” [0047]; “…the processor 2004 can execute computer program instructions for detecting anatomical landmarks in the heart, annotating volumes, editing or deforming meshes, resampling the meshes, etc. Furthermore, models (meshes) generated by the above described methods can be stored in the memory 2010 and/or storage 2012.”[0057].
Zheng also discusses how to obtain and position landmark points on the cusps of the right and left ventricular septal wall [0048-0049].
Since Abe conducts modeling and boundary positioning for tracking of a heart, it would be obvious to one of ordinary skill in the art at the effective time of filing to modify Abe with the modeling and position location approach that sets the positions on a three-dimensional ring shaped boundary between an inflow part and an outflow part of the right ventricle as taught in Zheng within the right ventricle region of interest corresponding to the trabecula septomarginalis and crista supraventricularis as shown in Matthews to be within the capabilities of Zheng.
Further it would have been obviousness to one of ordinary skill in the art to select the boundary locations of the feature positions in Abe to be at least two positions of a position of an anterior papillary muscle of the right ventricle, a position where a trabecula septomarginalis of the right ventricle shifts to a moderator band and a position of a crista supraventricularis of the right ventricle and the adjustment of the feature positions corresponding to at least one of the position of anterior papillary muscle of the right ventricle and the position where the trabecula septomarginalis of the right ventricle shifts to the moderator band since these are known  locations in the heart as shown in the teachings of Matthews and Igawa and well within the capabilities of the modeling approach taught in Zheng. This would allow for important landmarks to be detected and annotated on the ventricle as an anatomically accurate correspondence (Zheng, [0044-0047]), and can provide representation of blood flow during ventricular diastole (Matthews, Section: Right Atrium). Essentially, it would have been obvious to one of ordinary skill in the art to select the best positions of the features to predictably obtain a heart model that accounts for the anatomy of the heart (Zheng, [0006]).
Bocirnea in the field of methods and systems for display of multi-planar reconstructions (MPR) teaches an MPR renderer that continuously monitors and tracks point(s)-of-interest information. When a change is detected the MPR rendering dynamically adjusts the MPR by replacing the replacing reduced quality images in the proximity of the point(s)-of-interest with diagnostic quality images which consist of higher quality images of the region of interest than the peripheral areas [0042][0071-0072].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe to regenerate the MPR image using the adjusted feature position after being adjusted, each time the adjusted feature position has been adjusted and display the regenerated MPR image each time the MPR image has been regenerated as taught in Bocirnea to allow examination of images for diagnostics of the region of interest before the entire dataset of is received by the computing device, reducing the load on the network resources (Bocirnea, [0041][0043]).
	The combination of Abe, Abe08, Matthews, Igawa, Zheng and Bocirnea will provide a dynamic feature based positioning and reconstruction approach in the right ventricle region of interest where the MPR images are continuously monitored for modifications for adjustment and regeneration accordingly to allow examination of images for diagnostics of the region of interest before the entire dataset of is received by the computing device, reducing the load on the network resources (Bocirnea, [0041][0043]) which allows for important landmarks to be detected and annotated on the ventricle as an anatomically accurate correspondence (Zheng, [0044-0047]), providing representation of blood flow during ventricular diastole (Matthews, Section: Right Atrium) making it possible to “…obtain and display wall motion information in real time…” (Abe08, [0113]]).
Regarding Claim 8, the combination of references Abe, Abe08, Zheng, Mathews, Igawa and Bocirnea substantially teach the claim limitations as noted above. 
Abe does not teach: wherein the processing circuitry is configured to display first markers that indicate the feature positions in the MPR image.
Abe08 in the same field of endeavor for ultrasound imaging and processing system for the heart further teaches: “...the image generator 5 may subject the volume data to MPR (Multi Plannar Reconstruction) processing, thereby generating image data (MPR image data) at any cross section. The image generator 5 outputs ultrasonic image data such as 3-dimensional image data and MPR image data to the storage 6." [0033] ; “In the second embodiment, volume data is acquired for each cardiac time phase by performing volume scan using a 2-dimensional array probe as the ultrasonic probe 2. Then, the image generator 5 subjects the volume data acquired in a preset cardiac time phase (for example, a cardiac time phase in which an R wave has been detected) to MPR processing, thereby generating MPR image data at any cross section.” [0104]; “...the contour tracking part 12 tracks the 2-dimensional contour of the endocardium and the 2-dimensional contour of the epicardium, which have been set on the MPR image 320 shown in FIG. 6B. In this case, the marker generator 13 generates a marker for indicating the 2-dimensional contour of the endocardium and a marker for indicating the 2-dimensional contour of the epicardium in each cardiac time phase.”[0116].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify to modify Abe to configure display first markers that indicate the feature positions in the MPR image as taught in Abe08 since this would allow a user to clearly distinguish between the contour points in relationship to the superimposed MPR time phase data in which it is displayed on to decide the accuracy of the positions for which tracking will be conducted on to may be correct and as such reduce errors (Abe08, [0116][0119]). 
Regarding Claim 9, the combination of references Abe, Abe08, Zheng, Mathews, Igawa and Bocirnea substantially teach the claim limitations as noted above. 
Abe further teaches: wherein the processing circuitry is configured to display a rendered image based on the volume data (“…the apparatus main body 10 according to the embodiment is an apparatus that can generate a three-dimensional ultrasound image (volume data) based on three-dimensional reflected wave data that is received by the ultrasound probe 1.” [0034]).
Abe does not teach: and to display second markers that indicate the feature positions in the rendered image.
Abe08 in the same field of endeavor for ultrasound imaging and processing system for the heart further teaches: 
wherein the processing circuitry is configured to display a rendered image based on the volume data “The ultrasonic image data, such as tomographic image data and 3-dimensional image data, generated by the image generator 5 is stored in the storage 6.” [0034]; “The display controller 7 reads in tomographic image data from the storage 6, and controls the display 81 to display a tomographic image 100 based on the tomographic image data....in a case where the contour of the epicardium has been tracked and the marker of the contour has been generated, the display controller 7 controls the display 81 to display a marker 102 indicating the contour of the epicardium in the superimposed state with the tomographic image 100 together with the marker 101.” [0062]
and to display second markers that indicate the feature positions in the rendered image (“Then, the display controller 7 sequentially updates, for each time phase, the tomographic image 100 having been acquired in each cardiac time phase, the marker 101 indicating the contour of the endocardium and the marker 102 indicating the contour of the epicardium, and controls the display 81 to display.” [0062].).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe to display second markers that indicate the feature positions in the rendered image as taught in Abe08 to indicate the tracked epicardium and the generated contour marked on the superimposed sequentially time phase updated data to clearly visualize the contour results in correspondence to the entire data information (Abe08, [0062-0064]).
Regarding Claim 10, the combination of references Abe, Abe08, Zheng, Mathews, Igawa and Bocirnea substantially teach the claim limitations as noted above. 
Abe further teaches: wherein the processing circuitry is configured to output at least either of the volume information and the motion information on each of a plurality of divided regions obtained by dividing the ROI with boundary lines passing through the feature positions (“...the system reconstructs three-dimensional boundary surfaces from the traced surfaces of the endocardium and the epicardium, sets a mesh that is made up of a plurality of rectangles on each of the endocardium and the epicardium, and sets the vertexes of the rectangles as the tracking points.” [0069]; “...the motion information generating unit 17a performs speckle tracking of the tracking points that are set in the volume data of the first frame of the first volume data group, for each volume data contained in the first volume data group, thereby generating the first motion information... Specifically, the motion information generating unit 17a identifies correspondence between each of the tracking points that are set in the volume data of the first frame and a position in the volume data of other frames, through the speckle tracking.” [0070]; “...the motion information generating unit 17a, adds information on an ultrasound scanning duration and a cardiac phase by referring to the duration of the ultrasound scanning that is performed to generate each volume data and referring to the echocardiogram that is transmitted from the electrocardiograph 4, thereby generating the first motion information and the second motion information.” [0071]).
Regarding Claim 11, the combination of references Abe, Abe08, Zheng, Mathews, Igawa and Bocirnea substantially teach the claim limitations as noted above. 
Abe further teaches: wherein the processing circuitry is configured to output at least either of the volume information and the motion information on each of a plurality of divided regions (“...the system reconstructs three-dimensional boundary surfaces from the traced surfaces of the endocardium and the epicardium, sets a mesh that is made up of a plurality of rectangles on each of the endocardium and the epicardium, and sets the vertexes of the rectangles as the tracking points." [0069]; “...the motion information generating unit 17a performs speckle tracking of the tracking points that are set in the volume data of the first frame of the first volume data group, for each volume data contained in the first volume data group, thereby generating the first motion information...Specifically, the motion information generating unit 17a identifies correspondence between each of the tracking points that are set in the volume data of the first frame and a position in the volume data of other frames, through the speckle tracking.” [0070]).
Abe does not explicitly state: wherein the processing circuitry is configured to output at least either of the volume information and the motion information on each of a plurality of divided regions obtained by further dividing, with boundary lines not passing through the feature positions, the divided regions obtained by dividing the ROI with the boundary lines passing through the feature positions.
Zheng solving the same problem for heart modeling and feature boundaries positioning teaches with regards to further dividing the model regions and positioning boundary points: "Since, a mesh can be consistently sampled for only a few limited shapes, the RV can be split into multiple pieces, each having a simple shape that can be consistently resampled. [0045]; 
[0046] Description to divide the right ventricle and the right ventricle outflow tract to produce the right ventricle and right atrium meshes based on a volume data.
[0047] Annotation and contouring process of the right ventricle inflow and outflow portions.
Since Abe produces a volume mesh representation of the whole heart and chambers, one skilled in the art at the time of filling can simply substitute the approach from Abe with that found in Zheng, to be able to divide the heart not only into three main regions but further subdivide the chambers based on proper anatomical interpretation and obtain the contour boundaries of just the right ventricle inflow and outflow tract. This will allow for accurate heart valve volumes to be computed and annotation of the boundaries based on anatomical correspondences of the inflow and outflow sections (Zheng, [0044-0047]).  Essentially, it would have been a matter of engineering design to select the best divisions of the chambers.
Regarding Claim 12, the combination of references Abe, Abe08, Zheng, Mathews, Igawa and Bocirnea substantially teach the claim limitations as noted above. 
Abe further teaches: wherein the processing circuitry is configured to: generate a plurality of pieces of volume data obtained by imaging the region in chronological order (“Then, the image generating unit 14 generates a plurality of pieces of volume data (the second volume data group) that are captured in a region 2 surrounded by dotted lines in FIG. 2, i.e., the Right Atrium (RA) and the Right Ventricular (RV), in a chronological order for the duration of one or more heartbeats.” [0064]);
generate, from each of the pieces of volume data, the MPR image passing through the feature positions in the piece of volume data (“...the motion information generating unit 17a tracks tracking points that are set on myocardial tissue visualized in each volume data, on the basis of a speckle pattern, thereby generating the first motion information and the second motion information...For example, the control unit 18 causes the image generating unit 14 to generate a plurality of MPR images that are obtained by cutting each volume data specified by the display request at the cross sections in a plurality of directions...” [0067-0068]);
and display, in chronological order, the MPR image generated from each of the pieces of volume data (“...the control unit 18 causes the image generating unit 14 to generate a plurality of MPR images that are obtained by cutting each volume data specified by the display request at the cross sections in a plurality of directions, and displays the images on the monitor 2.” [0068]; “…the motion information generating unit 17a generates a plurality of distribution images, in which the information on the regional cardiac wall motion is mapped to a predetermined image, in a chronological order in order to output the information on the regional cardiac wall motion.” [0082]).
Regarding claim 14, Abe teaches: An image processing apparatus comprising processing circuitry configured to (“Embodiments described herein relate generally to an ultrasound diagnosis apparatus, an image processing apparatus, and an image processing method.” [0002]; “The internal storage unit 16 stores therein control programs for performing ultrasound transmission/reception, image processing, and display processing” [0048].): acquire time-series volume data obtained by imaging a region including a heart of a subject in motion (“…the ultrasound diagnosis apparatus…acquires a first volume data group that includes a region related to the left side of the heart and a second volume data group that includes a region related to the right side of the heart, from the volume data that is generated by three-dimensionally scanning the heart of the subject P with ultrasound waves for a duration of one or more heartbeats.” [0062]); Examiner notes, since the volume data is being acquired for a duration of at least one heartbeat, the claim limitation of “time-series” has been met.);
set a region of interest (ROI) in an area corresponding to a right ventricle of the heart included in the volume data (“…the image generating unit 14 generates a plurality of pieces of volume data (the second volume data group) that are captured in a region 2 surrounded by dotted lines in FIG. 2, i.e., the Right Atrium (RA) and the Right Ventricular (RV), in a chronological order for the duration of one or more heartbeats.” [0064]);
set identification information identifying each of a plurality of positions representing a contour of the region in the volume data (“…the system reconstructs three-dimensional boundary surfaces from the traced surfaces of the endocardium and the epicardium, sets a mesh that is made up of a plurality of rectangles on each of the endocardium and the epicardium, and sets the vertexes of the rectangles as the tracking points.[0069]);
calculate at least either of volume information and motion information on the ROI by performing processing including tracking using the volume data (“...the input device 3 according to the embodiment receives, from an operator, designation of a type of cardiac wall motion information that is generated from volume data or designation of an output form of the generated information.” [0032]; “...the image generating unit 14 has a function of generating the volume data. The image generating unit 14 can also generate a composite image in which character information of various parameters, a scale, a body mark, and the like are synthesized to the ultrasound image.” [0045-0046]; “...the motion information generating unit 17a tracks tracking points that are set on myocardial tissue visualized in each volume data, on the basis of a speckle pattern, thereby generating the first motion information and the second motion information.” [0067]);
set positions in the ROI as feature positions among the plurality of positions (“The operator sets a plurality of tracking points for performing tracking, on the endocardium and the epicardium as illustrated in FIG. 3, by referring to the volume data (for example, the MPR images generated by the image generating unit 14) displayed on the monitor.” [0069]. Examiner notes, the plurality of tracking points are positioned on anatomical features representing the heart. See reproduced Figs. 2 and 3 below.) 
generate a multiplanar reconstruction (MPR) image that passes through at least two feature positions , display the MPR image (“...the image generating unit 14 can generate various images for displaying the volume data on the monitor 2. Specifically, the image generating unit 14 can generate a Multi Planar Reconstructions (MPR) image or a rendering image (a volume rendering image or a surface rendering image) from ultrasound volume data.” [0046]; “As illustrated in FIG. 3, the tracking points on the endocardium and the epicardium are set as pairs. The operator sets a plurality of tracking points on each of the MPR images to three-dimensionally track each of the left side of the heart and the right side of the heart.” [0069]);
and output at least either of the volume information and the motion information that includes the feature positions as boundaries (“...the system reconstructs three-dimensional boundary surfaces from the traced surfaces of the endocardium and the epicardium, sets a mesh that is made up of a plurality of rectangles on each of the endocardium and the epicardium, and sets the vertexes of the rectangles as the tracking points." [0069]; “...the motion information generating unit 17a performs speckle tracking of the tracking points that are set in the volume data of the first frame of the first volume data group, for each volume data contained in the first volume data group, thereby generating the first motion information...Specifically, the motion information generating unit 17a identifies correspondence between each of the tracking points that are set in the volume data of the first frame and a position in the volume data of other frames, through the speckle tracking.” [0070]). 
Abe further teaches set positions at a boundary of the right ventricle (“The operator sets a plurality of tracking points for performing tracking, on the endocardium and the epicardium as illustrated in FIG. 3…” [0069]; “Specifically, when analyzing the interventricular wall motion, the operator sets the tracking points so that…the second motion information corresponds to the wall motion of the "right ventricle". Furthermore, when analyzing the interatrial wall motion, the operator sets the tracking points so that…the second motion information corresponds to the wall motion of the "right atrium". Moreover, when analyzing all of the interventricular wall motion, the interatrial wall motion, and the atrioventricular wall motion, the operator sets the tracking points so that…the second motion information corresponds to the information on the wall motion of both of the "right ventricle" and the "right atrium".” [0073])
Abe does not explicitly teach: set positions in the ROI as feature positions, the feature positions being positions on a three-dimensional ring shaped boundary between an inflow part and an outflow part of the right ventricle, and being at least two positions of a position of an anterior papillary muscle of the right ventricle, a position where a trabecula septomarginalis of the right ventricle shifts to a moderator band and a position of a crista supraventricularis of the right ventricle, adjust from among the positions on which the identification information has been set, a feature position of the feature positions corresponding to at least one of the position of anterior papillary muscle of the right ventricle and the position where the trabecula septomarginalis of the right ventricle shifts to the moderator band, according to an operation performed by an operator; regenerate the MPR image using the adjusted feature position after being adjusted, each time the adjusted feature position has been adjusted and display the regenerated MPR image each time the MPR image has been regenerated. 
Abe08 in the same field of endeavor for ultrasound imaging and processing system for the heart teaches: set identification information identifying each of a plurality of positions representing a contour of the region in the volume data (“...wall motion information is obtained by tracking a 3-dimensional contour of the endocardium and a 3-dimensional contour of the epicardium based on volume data of a 3-dimensional image.” [0102].); 
receive an operation performed by an operator, and adjust, according to the received operation, one of the feature positions to a position on which the identification information has been set (“The contour tracking part 12 performs pattern matching of the volume data acquired in each time phase by the ST method based on the initial contour of the endocardium obtained by the interpolation part 16, thereby obtaining the position of each of the points composing the 3-dimensional contour of the endocardium in each cardiac time phase. Likewise, the contour tracking part 12 obtains the position of each of the points composing the 3-dimensional contour of the epicardium in each cardiac time phase by the ST method. The contour tracking part 12 then tracks the 3-dimensional contour of the endocardium and the 3-dimensional contour of the epicardium.” [0111], [0108]);
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe to adjust from among the positions on which the identification information has been set, a feature position of the feature positions corresponding to the adjusted positions that are displayed as taught in Abe08 to since this makes it possible to “…obtain and display wall motion information in real time…” (Abe08, [0113]]).
Abe08 does not explicitly state: the feature positions being positions on a three-dimensional ring shaped boundary between an inflow part and an outflow part of the right ventricle, and being at least two positions of a position of an anterior papillary muscle of the right ventricle, a position where a trabecula septomarginalis of the right ventricle shifts to a moderator band and a position of a crista supraventricularis of the right ventricle and the adjustment of the feature positions corresponding to at least one of the position of anterior papillary muscle of the right ventricle and the position where the trabecula septomarginalis of the right ventricle shifts to the moderator band. 
Abe08 does not explicitly teach: regenerate the MPR image using the adjusted feature position after being adjusted, each time the adjusted feature position has been adjusted and display the regenerated MPR image each time the MPR image has been regenerated. 
Matthews is a teaching reference for the anatomy of the heart, the same application of Abe, providing information corresponding to the right ventricle. In regards to the anterior papillary muscle and moderator band Matthews teaches: “A rather constant muscle, the moderator band, crosses from the lower ventricular septum to the anterior wall, where it joins the anterior papillary muscle… The right bundle branch, after traveling through the muscular ventricular septum, courses through the moderator muscle to the endocardium of the right ventricle. Functionally, the right ventricle can be partitioned into an inflow tract, an outflow tract, and an apical trabecular component (body). The trabecular muscles in the apex of the right ventricle are much more coarse than those in the left ventricle. The inflow tract, consisting of the tricuspid valve and the trabecular muscles of the anterior and inferior walls…” (Section: Right Ventricle). See reproduced Fig. 6I-1 below.

    PNG
    media_image2.png
    1080
    1169
    media_image2.png
    Greyscale

Igawa a teaching reference on the heart anatomy and function teaches the location of the anterior papillary muscle with respect to the right ventricular anterior wall attachment region of the moderator band. The septal papillary muscle existing in the base of the septomarginal trabecula where tendineaes are extended to septal tricuspid leaflet and partial anterior cusp (pg. 2 of the English translation document provided by Applicant). The right ventricular ring consists of the septomarginal trabecula, the moderator band and the supraventricular crest in the right ventricular lumen which is illustrated in Fig. 4 (pgs. 3-4 of the English translation document provided by Applicant).
Zheng solving the same problem for heart modeling and feature landmark positioning teaches in regards to setting feature positions at a boundary between an inflow part and an outflow part of the right ventricle: “FIG. 6 illustrates the annotation of the aortic valve in a CT volume. FIG. 6 shows three orthogonal views (602, 604, and 606) of a CT volume, as well as an LV mesh 608 embedded in the CT volume data. It is possible to annotate the aortic valve using a user input, such as a mouse. As illustrated in FIG. 7, to annotate the aortic valve, the mouse cursor is moved to point B, and the volume is rotated around point B to determine the aortic valve plane 604. The valve boundary 610 can then be annotated as a sequence of control points.” [0043] ;“Since, a mesh can be consistently sampled for only a few limited shapes, the RV can be split into multiple pieces, each having a simple shape that can be consistently resampled… As illustrated in FIG. 9, the inflow portion of the RV and the RVOT outflow tract diverge at a divergence point 902. The silhouette of the upper portion of the RV is U-shaped, with the inflow and outflow portions as two arms of the `U`. The RV can be split into three portions by a plane 904 passing through the divergence point at the bottom of the `U`. The main body 906 of the RV lies below the cutting plane 904, with the RV inflow tract 908 and the RVOT 910 above the cutting plane 904.” [0045]; “As illustrated in FIG. 11, on the U-plane a separating line can be found, where the RV inflow portion and the RVOT diverge. Contours are annotated for the RV inflow portion and the RVOT.” [0047]; “The shape of the short axis view of the RV main body is a crescent. Two cusp points (shown in FIG. 11) on the intersection are important landmarks, that can be detected reliably using an automatic detection algorithm. These cusps points can be treated specially so that the mesh does not round-off at these locations after imposing smoothing constraints. Accordingly, the cusp points are annotated. FIG. 12 illustrates annotating cusp points on the LV/RV septal wall. The cusp points are annotated starting from the U-plane (FIG. 11), moving down slice by slice until the RV apex is reached.” [0048]; “…the processor 2004 can execute computer program instructions for detecting anatomical landmarks in the heart, annotating volumes, editing or deforming meshes, resampling the meshes, etc. Furthermore, models (meshes) generated by the above described methods can be stored in the memory 2010 and/or storage 2012.”[0057]. Examiner notes, the “boundary” is being considered as a location on the patient anatomy on which the points are being positioned. In Fig. 6 for example the aortic valve boundary 610 is annotated, the positioning of the points on the aortic valve (i.e. boundary) are in a circle (i.e. “ring shaped”) and as such the claim limitations are met.
Zheng further teaches a modeling approach of the whole heart, right and left ventricles, but does not explicitly name the anterior papillary muscle, moderator band, trabecula septomarginalis and crista supraventricularis but does describe annotation contours of the inflow and outflow region of the right ventricle according to some of the specific anatomical features located in the desired region of interest : “… the inflow portion of the RV and the RVOT outflow tract diverge at a divergence point 902. The silhouette of the upper portion of the RV is U-shaped, with the inflow and outflow portions as two arms of the `U`. The RV can be split into three portions by a plane 904 passing through the divergence point at the bottom of the `U`.” [0045]; “…the U-plane is selected to be parallel to the tricuspid valve… The coronary sinus orifice 1010 lies directly above the tricuspid valve. A plane is used to approximate the tricuspid valve, and the boundary 1012 of the tricuspid valve is annotated…As illustrated in FIG. 11, on the U-plane a separating line can be found, where the RV inflow portion and the RVOT diverge. Contours are annotated for the RV inflow portion and the RVOT.” [0047]; “…the processor 2004 can execute computer program instructions for detecting anatomical landmarks in the heart, annotating volumes, editing or deforming meshes, resampling the meshes, etc. Furthermore, models (meshes) generated by the above described methods can be stored in the memory 2010 and/or storage 2012.”[0057].
Zheng also discusses how to obtain and position landmark points on the cusps of the right and left ventricular septal wall [0048-0049].
Since Abe conducts modeling and boundary positioning for tracking of a heart, it would be obvious to one of ordinary skill in the art at the effective time of filing to modify Abe with the modeling and position location approach that sets the positions on a three-dimensional ring shaped boundary between an inflow part and an outflow part of the right ventricle as taught in Zheng within the right ventricle region of interest corresponding to the trabecula septomarginalis and crista supraventricularis as shown in Matthews to be within the capabilities of Zheng.
Further it would have been obviousness to one of ordinary skill in the art to select the boundary locations of the feature positions in Abe to be at least two positions of a position of an anterior papillary muscle of the right ventricle, a position where a trabecula septomarginalis of the right ventricle shifts to a moderator band and a position of a crista supraventricularis of the right ventricle and the adjustment of the feature positions corresponding to at least one of the position of anterior papillary muscle of the right ventricle and the position where the trabecula septomarginalis of the right ventricle shifts to the moderator band since these are known  locations in the heart as shown in the teachings of Matthews and Igawa and well within the capabilities of the modeling approach taught in Zheng. This would allow for important landmarks to be detected and annotated on the ventricle as an anatomically accurate correspondence (Zheng, [0044-0047]), and can provide representation of blood flow during ventricular diastole (Matthews, Section: Right Atrium). Essentially, it would have been obvious to one of ordinary skill in the art to select the best positions of the features to predictably obtain a heart model that accounts for the anatomy of the heart (Zheng, [0006]).
Bocirnea in the field of methods and systems for display of multi-planar reconstructions (MPR) teaches an MPR renderer that continuously monitors and tracks point(s)-of-interest information. When a change is detected the MPR rendering dynamically adjusts the MPR by replacing the replacing reduced quality images in the proximity of the point(s)-of-interest with diagnostic quality images which consist of higher quality images of the region of interest than the peripheral areas [0042][0071-0072].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe to regenerate the MPR image using the adjusted feature position after being adjusted, each time the adjusted feature position has been adjusted and display the regenerated MPR image each time the MPR image has been regenerated as taught in Bocirnea to allow examination of images for diagnostics of the region of interest before the entire dataset of is received by the computing device, reducing the load on the network resources (Bocirnea, [0041][0043]).
	The combination of Abe, Abe08, Matthews, Igawa, Zheng and Bocirnea will provide a dynamic feature based positioning and reconstruction approach in the right ventricle region of interest where the MPR images are continuously monitored for modifications for adjustment and regeneration accordingly to allow examination of images for diagnostics of the region of interest before the entire dataset of is received by the computing device, reducing the load on the network resources (Bocirnea, [0041][0043]) which allows for important landmarks to be detected and annotated on the ventricle as an anatomically accurate correspondence (Zheng, [0044-0047]), providing representation of blood flow during ventricular diastole (Matthews, Section: Right Atrium) making it possible to “…obtain and display wall motion information in real time…” (Abe08, [0113]]).
Regarding claim 15, Abe teaches: An image processing method (“The image processing method explained in the embodiments may be implemented by causing a computer, such as a personal computer or a workstation, to execute an image processing program that is prepared in advance.” [0104]) comprising: acquiring, by processing circuitry, time-series volume data obtained by imaging a region including a heart of a subject in motion (“Embodiments described herein relate generally to an ultrasound diagnosis apparatus, an image processing apparatus, and an image processing method.” [0002]; “The internal storage unit 16 stores therein control programs for performing ultrasound transmission/reception, image processing, and display processing” [0048]; “…the ultrasound diagnosis apparatus…acquires a first volume data group that includes a region related to the left side of the heart and a second volume data group that includes a region related to the right side of the heart, from the volume data that is generated by three-dimensionally scanning the heart of the subject P with ultrasound waves for a duration of one or more heartbeats.” [0062]. Examiner notes, since the volume data is being acquired for a duration of at least one heartbeat, the claim limitation of “time-series” has been met.);
setting, by the processing circuitry, a region of interest (ROI) in an area corresponding to a right ventricle of the heart included in the volume data (Embodiments described herein relate generally to an ultrasound diagnosis apparatus, an image processing apparatus, and an image processing method.” [0002]; “The internal storage unit 16 stores therein control programs for performing ultrasound transmission/reception, image processing, and display processing” [0048]; “…the image generating unit 14 generates a plurality of pieces of volume data (the second volume data group) that are captured in a region 2 surrounded by dotted lines in FIG. 2, i.e., the Right Atrium (RA) and the Right Ventricular (RV), in a chronological order for the duration of one or more heartbeats.” [0064]);
setting, by the processing circuitry, identification information identifying each of a plurality of positions representing a contour of the region in the volume data (“…the system reconstructs three-dimensional boundary surfaces from the traced surfaces of the endocardium and the epicardium, sets a mesh that is made up of a plurality of rectangles on each of the endocardium and the epicardium, and sets the vertexes of the rectangles as the tracking points.[0069]);
calculating, by the processing circuitry, at least either of volume information and motion information on the ROI by performing processing including tracking using the volume data (“...the input device 3 according to the embodiment receives, from an operator, designation of a type of cardiac wall motion information that is generated from volume data or designation of an output form of the generated information.” [0032]; “...the image generating unit 14 has a function of generating the volume data. The image generating unit 14 can also generate a composite image in which character information of various parameters, a scale, a body mark, and the like are synthesized to the ultrasound image.” [0045-0046]; “...the motion information generating unit 17a tracks tracking points that are set on myocardial tissue visualized in each volume data, on the basis of a speckle pattern, thereby generating the first motion information and the second motion information.” [0067]);
setting, by the processing circuitry, positions in the ROI as feature positions (“The operator sets a plurality of tracking points for performing tracking, on the endocardium and the epicardium as illustrated in FIG. 3, by referring to the volume data (for example, the MPR images generated by the image generating unit 14) displayed on the monitor.” [0069]. Examiner notes, the plurality of tracking points are positioned on anatomical features representing the heart. See reproduced Figs. 2 and 3 above.); 
generating, by the processing circuitry, a multiplanar reconstruction (MPR) image that passes through the at least two feature positions (“...the control unit 18 causes the image generating unit 14 to generate a plurality of MPR images that are obtained by cutting each volume data specified by the display request at the cross sections in a plurality of directions, and displays the images on the monitor 2.” [0068]; “…the motion information generating unit 17a generates a plurality of distribution images, in which the information on the regional cardiac wall motion is mapped to a predetermined image, in a chronological order in order to output the information on the regional cardiac wall motion.” [0082]);
and displaying, by the processing circuitry, the MPR image and outputting at least either of the volume information and the motion information that includes the feature positions as boundaries (“...the image generating unit 14 can generate various images for displaying the volume data on the monitor 2. Specifically, the image generating unit 14 can generate a Multi Planar Reconstructions (MPR) image or a rendering image (a volume rendering image or a surface rendering image) from ultrasound volume data.” [0046]; “...the system reconstructs three-dimensional boundary surfaces from the traced surfaces of the endocardium and the epicardium, sets a mesh that is made up of a plurality of rectangles on each of the endocardium and the epicardium, and sets the vertexes of the rectangles as the tracking points." [0069]; “...the motion information generating unit 17a performs speckle tracking of the tracking points that are set in the volume data of the first frame of the first volume data group, for each volume data contained in the first volume data group, thereby generating the first motion information...Specifically, the motion information generating unit 17a identifies correspondence between each of the tracking points that are set in the volume data of the first frame and a position in the volume data of other frames, through the speckle tracking.” [0070]).
Abe further teaches set positions at a boundary of the right ventricle (“The operator sets a plurality of tracking points for performing tracking, on the endocardium and the epicardium as illustrated in FIG. 3…” [0069]; “Specifically, when analyzing the interventricular wall motion, the operator sets the tracking points so that…the second motion information corresponds to the wall motion of the "right ventricle". Furthermore, when analyzing the interatrial wall motion, the operator sets the tracking points so that…the second motion information corresponds to the wall motion of the "right atrium". Moreover, when analyzing all of the interventricular wall motion, the interatrial wall motion, and the atrioventricular wall motion, the operator sets the tracking points so that…the second motion information corresponds to the information on the wall motion of both of the "right ventricle" and the "right atrium".” [0073])
Abe does not explicitly teach: set positions in the ROI as feature positions, the feature positions being positions on a three-dimensional ring shaped boundary between an inflow part and an outflow part of the right ventricle, and being at least two positions of a position of an anterior papillary muscle of the right ventricle, a position where a trabecula septomarginalis of the right ventricle shifts to a moderator band and a position of a crista supraventricularis of the right ventricle, adjust from among the positions on which the identification information has been set, a feature position of the feature positions corresponding to at least one of the position of anterior papillary muscle of the right ventricle and the position where the trabecula septomarginalis of the right ventricle shifts to the moderator band, according to an operation performed by an operator; regenerate the MPR image using the adjusted feature position after being adjusted, each time the adjusted feature position has been adjusted and display the regenerated MPR image each time the MPR image has been regenerated. 
Abe08 in the same field of endeavor for ultrasound imaging and processing system for the heart teaches: set identification information identifying each of a plurality of positions representing a contour of the region in the volume data (“...wall motion information is obtained by tracking a 3-dimensional contour of the endocardium and a 3-dimensional contour of the epicardium based on volume data of a 3-dimensional image.” [0102].); 
receive an operation performed by an operator, and adjust, according to the received operation, one of the feature positions to a position on which the identification information has been set (“The contour tracking part 12 performs pattern matching of the volume data acquired in each time phase by the ST method based on the initial contour of the endocardium obtained by the interpolation part 16, thereby obtaining the position of each of the points composing the 3-dimensional contour of the endocardium in each cardiac time phase. Likewise, the contour tracking part 12 obtains the position of each of the points composing the 3-dimensional contour of the epicardium in each cardiac time phase by the ST method. The contour tracking part 12 then tracks the 3-dimensional contour of the endocardium and the 3-dimensional contour of the epicardium.” [0111], [0108]);
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe to adjust from among the positions on which the identification information has been set, a feature position of the feature positions corresponding to the adjusted positions that are displayed as taught in Abe08 to since this makes it possible to “…obtain and display wall motion information in real time…” (Abe08, [0113]]).
Abe08 does not explicitly state: the feature positions being positions on a three-dimensional ring shaped boundary between an inflow part and an outflow part of the right ventricle, and being at least two positions of a position of an anterior papillary muscle of the right ventricle, a position where a trabecula septomarginalis of the right ventricle shifts to a moderator band and a position of a crista supraventricularis of the right ventricle and the adjustment of the feature positions corresponding to at least one of the position of anterior papillary muscle of the right ventricle and the position where the trabecula septomarginalis of the right ventricle shifts to the moderator band. 
Abe08 does not explicitly teach: regenerate the MPR image using the adjusted feature position after being adjusted, each time the adjusted feature position has been adjusted and display the regenerated MPR image each time the MPR image has been regenerated. 
Matthews is a teaching reference for the anatomy of the heart, the same application of Abe, providing information corresponding to the right ventricle. In regards to the anterior papillary muscle and moderator band Matthews teaches: “A rather constant muscle, the moderator band, crosses from the lower ventricular septum to the anterior wall, where it joins the anterior papillary muscle… The right bundle branch, after traveling through the muscular ventricular septum, courses through the moderator muscle to the endocardium of the right ventricle. Functionally, the right ventricle can be partitioned into an inflow tract, an outflow tract, and an apical trabecular component (body). The trabecular muscles in the apex of the right ventricle are much more coarse than those in the left ventricle. The inflow tract, consisting of the tricuspid valve and the trabecular muscles of the anterior and inferior walls…” (Section: Right Ventricle). See reproduced Fig. 6I-1 below.

    PNG
    media_image2.png
    1080
    1169
    media_image2.png
    Greyscale

Igawa a teaching reference on the heart anatomy and function teaches the location of the anterior papillary muscle with respect to the right ventricular anterior wall attachment region of the moderator band. The septal papillary muscle existing in the base of the septomarginal trabecula where tendineaes are extended to septal tricuspid leaflet and partial anterior cusp (pg. 2 of the English translation document provided by Applicant). The right ventricular ring consists of the septomarginal trabecula, the moderator band and the supraventricular crest in the right ventricular lumen which is illustrated in Fig. 4 (pgs. 3-4 of the English translation document provided by Applicant).
Zheng solving the same problem for heart modeling and feature landmark positioning teaches in regards to setting feature positions at a boundary between an inflow part and an outflow part of the right ventricle: “FIG. 6 illustrates the annotation of the aortic valve in a CT volume. FIG. 6 shows three orthogonal views (602, 604, and 606) of a CT volume, as well as an LV mesh 608 embedded in the CT volume data. It is possible to annotate the aortic valve using a user input, such as a mouse. As illustrated in FIG. 7, to annotate the aortic valve, the mouse cursor is moved to point B, and the volume is rotated around point B to determine the aortic valve plane 604. The valve boundary 610 can then be annotated as a sequence of control points.” [0043] ;“Since, a mesh can be consistently sampled for only a few limited shapes, the RV can be split into multiple pieces, each having a simple shape that can be consistently resampled… As illustrated in FIG. 9, the inflow portion of the RV and the RVOT outflow tract diverge at a divergence point 902. The silhouette of the upper portion of the RV is U-shaped, with the inflow and outflow portions as two arms of the `U`. The RV can be split into three portions by a plane 904 passing through the divergence point at the bottom of the `U`. The main body 906 of the RV lies below the cutting plane 904, with the RV inflow tract 908 and the RVOT 910 above the cutting plane 904.” [0045]; “As illustrated in FIG. 11, on the U-plane a separating line can be found, where the RV inflow portion and the RVOT diverge. Contours are annotated for the RV inflow portion and the RVOT.” [0047]; “The shape of the short axis view of the RV main body is a crescent. Two cusp points (shown in FIG. 11) on the intersection are important landmarks, that can be detected reliably using an automatic detection algorithm. These cusps points can be treated specially so that the mesh does not round-off at these locations after imposing smoothing constraints. Accordingly, the cusp points are annotated. FIG. 12 illustrates annotating cusp points on the LV/RV septal wall. The cusp points are annotated starting from the U-plane (FIG. 11), moving down slice by slice until the RV apex is reached.” [0048]; “…the processor 2004 can execute computer program instructions for detecting anatomical landmarks in the heart, annotating volumes, editing or deforming meshes, resampling the meshes, etc. Furthermore, models (meshes) generated by the above described methods can be stored in the memory 2010 and/or storage 2012.”[0057]. Examiner notes, the “boundary” is being considered as a location on the patient anatomy on which the points are being positioned. In Fig. 6 for example the aortic valve boundary 610 is annotated, the positioning of the points on the aortic valve (i.e. boundary) are in a circle (i.e. “ring shaped”) and as such the claim limitations are met.
Zheng further teaches a modeling approach of the whole heart, right and left ventricles, but does not explicitly name the anterior papillary muscle, moderator band, trabecula septomarginalis and crista supraventricularis but does describe annotation contours of the inflow and outflow region of the right ventricle according to some of the specific anatomical features located in the desired region of interest : “… the inflow portion of the RV and the RVOT outflow tract diverge at a divergence point 902. The silhouette of the upper portion of the RV is U-shaped, with the inflow and outflow portions as two arms of the `U`. The RV can be split into three portions by a plane 904 passing through the divergence point at the bottom of the `U`.” [0045]; “…the U-plane is selected to be parallel to the tricuspid valve… The coronary sinus orifice 1010 lies directly above the tricuspid valve. A plane is used to approximate the tricuspid valve, and the boundary 1012 of the tricuspid valve is annotated…As illustrated in FIG. 11, on the U-plane a separating line can be found, where the RV inflow portion and the RVOT diverge. Contours are annotated for the RV inflow portion and the RVOT.” [0047]; “…the processor 2004 can execute computer program instructions for detecting anatomical landmarks in the heart, annotating volumes, editing or deforming meshes, resampling the meshes, etc. Furthermore, models (meshes) generated by the above described methods can be stored in the memory 2010 and/or storage 2012.”[0057].
Zheng also discusses how to obtain and position landmark points on the cusps of the right and left ventricular septal wall [0048-0049].
Since Abe conducts modeling and boundary positioning for tracking of a heart, it would be obvious to one of ordinary skill in the art at the effective time of filing to modify Abe with the modeling and position location approach that sets the positions on a three-dimensional ring shaped boundary between an inflow part and an outflow part of the right ventricle as taught in Zheng within the right ventricle region of interest corresponding to the trabecula septomarginalis and crista supraventricularis as shown in Matthews to be within the capabilities of Zheng.
Further it would have been obviousness to one of ordinary skill in the art to select the boundary locations of the feature positions in Abe to be at least two positions of a position of an anterior papillary muscle of the right ventricle, a position where a trabecula septomarginalis of the right ventricle shifts to a moderator band and a position of a crista supraventricularis of the right ventricle and the adjustment of the feature positions corresponding to at least one of the position of anterior papillary muscle of the right ventricle and the position where the trabecula septomarginalis of the right ventricle shifts to the moderator band since these are known  locations in the heart as shown in the teachings of Matthews and Igawa and well within the capabilities of the modeling approach taught in Zheng. This would allow for important landmarks to be detected and annotated on the ventricle as an anatomically accurate correspondence (Zheng, [0044-0047]), and can provide representation of blood flow during ventricular diastole (Matthews, Section: Right Atrium). Essentially, it would have been obvious to one of ordinary skill in the art to select the best positions of the features to predictably obtain a heart model that accounts for the anatomy of the heart (Zheng, [0006]).
Bocirnea in the field of methods and systems for display of multi-planar reconstructions (MPR) teaches an MPR renderer that continuously monitors and tracks point(s)-of-interest information. When a change is detected the MPR rendering dynamically adjusts the MPR by replacing the replacing reduced quality images in the proximity of the point(s)-of-interest with diagnostic quality images which consist of higher quality images of the region of interest than the peripheral areas [0042][0071-0072].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe to regenerate the MPR image using the adjusted feature position after being adjusted, each time the adjusted feature position has been adjusted and display the regenerated MPR image each time the MPR image has been regenerated as taught in Bocirnea to allow examination of images for diagnostics of the region of interest before the entire dataset of is received by the computing device, reducing the load on the network resources (Bocirnea, [0041][0043]).
	The combination of Abe, Abe08, Matthews, Igawa, Zheng and Bocirnea will provide a dynamic feature based positioning and reconstruction approach in the right ventricle region of interest where the MPR images are continuously monitored for modifications for adjustment and regeneration accordingly to allow examination of images for diagnostics of the region of interest before the entire dataset of is received by the computing device, reducing the load on the network resources (Bocirnea, [0041][0043]) which allows for important landmarks to be detected and annotated on the ventricle as an anatomically accurate correspondence (Zheng, [0044-0047]), providing representation of blood flow during ventricular diastole (Matthews, Section: Right Atrium) making it possible to “…obtain and display wall motion information in real time…” (Abe08, [0113]]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Abe08, Zheng, Matthews, Igawa and Bocirnea and further in view of Petruzzelli et al. (US 20130324850, December 5, 2013) (hereinafter, “Petruzzelli”).
Regarding Claim 6, the combination of references Abe, Abe08, Zheng, Mathews, Igawa and Bocirnea substantially teach the claim limitations as noted above. 
Abe further teaches: wherein the processing circuitry is configured to receive, from the operator, an operation (“The monitor 2 displays a Graphical User Interface (GUI) that is used by an operator of the ultrasound diagnosis apparatus to input various setting requests by using the input device 3, and displays an ultrasound image generated by the apparatus main body 10.” [0030]). 
Abe does not explicitly state: wherein the processing circuitry is configured to receive, from the operator, an operation specifying a direction and a distance of moving the feature position in a rendered image based on the volume data, and to adjust the feature position according to the direction and the distance.
Petruzzelli solving the problem for ultrasound interfacing teaches:  wherein the processing circuitry is configured to receive, from the operator, an operation specifying a direction and a distance of moving the feature position in a rendered image based on the volume data (“…a user 202 may measure images displayed in the primary imaging area 102 by defining one or more measurement marker points within the displayed images… The user 202 may place the measurement marker point "D" by touching the set button 106 and/or by using an appropriate gesture on the primary imaging area 102. The interface 100 may then display a measurement "E" indicating the relative distance between the measurement marker point "C" and measurement marker point "D."” [0067]),
and to adjust the feature position according to the direction and the distance (“As illustrated, the interface 100 may utilize a touch area 302 within the primary imaging area 102 that is off-set from a cursor 300. In certain embodiments utilizing a touch area 302 and an off-set cursor 300 within the primary imaging area 102, the interface 100 may not include a touchpad area as discussed above in reference to FIGS. 1-3. At a particular distance and orientation from the touch area 302, an off-set cursor 300 may appear. When the user 202 moves the position of where they are touching the interface 100 (i.e., the touch area 302), the user's movements (in the direction of the arrow) may be translated into a corresponding movement in the off-set cursor 300. In this manner, a user 202 may precisely move the off-set cursor 300 as desired while maintaining a clear view of the interface 100 and/or primary imaging area 102. …” [0061]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe to receive an operation that specifies direction and a distance of moving the feature position in a rendered image based on the volume data, and to adjust the feature position according to the direction and the distance as taught in Petruzzelli to optimize system performance and provide a dynamic user interaction interface with real-time adjustments to the ultrasound system such as to parameters, ultrasound images and imaging results information (Petruzzelli, [0029-0041].
Regarding Claim 7, the combination of references Abe, Abe08, Zheng, Mathews, Igawa and Bocirnea substantially teach the claim limitations as noted above. 
Abe further teaches: wherein the processing circuitry is configured to receive, from the operator, an operation (“The monitor 2 displays a Graphical User Interface (GUI) that is used by an operator of the ultrasound diagnosis apparatus to input various setting requests by using the input device 3, and displays an ultrasound image generated by the apparatus main body 10.” [0030]). 
Abe does not explicitly state: wherein the processing circuitry is configured to display an image representing movable directions of the feature position, and to receive, from the operator, the operation specifying the direction and the distance via the image.
Petruzzelli solving the problem for ultrasound interfacing teaches:  “…FIG. 14 illustrates another exemplary interface 100 for an ultrasound imaging system including a movable user-defined region of interest 1300... Once selected, the region of interest 1300 may be moved by moving the relative position of their contact point on the interface 100. For example, a user 202 may cause the region of interest 1300 to move in a right-direction by moving their finger in a right-direction while touching an area of the primary imaging area 102 corresponding to the region of interest 1300.” [0076]. See reproduced example Fig. 14 below.

    PNG
    media_image3.png
    541
    514
    media_image3.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe to display an image representing movable directions of the feature position, and to receive, from the operator, the operation specifying the direction and the distance via the image as taught in Petruzzelli to optimize system performance and provide a dynamic user interaction interface with real-time adjustments to the ultrasound system such as to parameters, ultrasound images and imaging results information (Petruzzelli, [0029-0041].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Abe08, Zheng, Matthews, Igawa and Bocirnea as applied to claim 1 above, and further in view of Matsue et. al (US 20080253628, October 16, 2008) (hereinafter, “Matsue”).
Regarding Claim 13, the combination of references Abe, Abe08, Zheng, Mathews, Igawa and Bocirnea substantially teach the claim limitations as noted above. 
Abe further teaches: wherein the processing circuitry is configured to generate, from the volume data, an MPR image that passes through the feature positions (“...the image generating unit 14 can generate various images for displaying the volume data on the monitor 2. Specifically, the image generating unit 14 can generate a Multi Planar Reconstructions (MPR) image or a rendering image (a volume rendering image or a surface rendering image) from ultrasound volume data.” [0046]; “... by referring to the volume data (for example, the MPR images generated by the image generating unit 14) displayed on the monitor. As illustrated in FIG. 3, the tracking points on the endocardium and the epicardium are set as pairs. The operator sets a plurality of tracking points on each of the MPR images to three-dimensionally track each of the left side of the heart and the right side of the heart.” [0069]).
Abe does not explicitly state: an MPR image with thickness that passes through the feature positions and that has a predetermined thickness.
Matsue solving the same problem for managing the digital processing and visualization of ultrasound imaging data teaches with regard to the MPR image thickness: “…incidental information is information for reproducing processing performed in the past examination or series, and includes the imaging conditions, the image generation conditions, etc.”[0072];  “The image generation conditions also include conditions used in image processing such as volume rendering and MPR processing performed in the various kinds of medical image diagnostic apparatuses and image reference apparatuses. For example, in the case of the MPR processing, reference coordinates and a normal vector, a slice thickness, a range, etc. correspond to the image generation conditions.” [0075].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe to maintain the imaging information in regards to thickness for the MPR image generated from the volume data as taught in Matsue since this would allow for proper consideration of all images corresponding to the examination to be interpreted and comparable to one another and any modifications to be effectively applied in the same manner (Matsue, [0077]).

Response to Arguments
In regards to Applicant’s arguments with respect to the pending claims art rejections (i.e. 35 U.S.C. 102/103), the arguments have been considered for limitations “regenerate the MPR image using the adjusted feature position after being adjusted, each time the adjusted feature position has been adjusted and display the regenerated MPR image each time the MPR image has been regenerated.” but are moot in view of the new grounds of rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793